MEMORANDUM **
Juan Antonio Romero appeals his conviction and 63-month sentence imposed after his jury trial for conspiracy, counterfeiting and forging securities, and theft of mail and possession of stolen mail, in violation of 18 U.S.C. §§ 371, 513(b) and 1708.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1976), counsel for Romero has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Romero has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.